DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 3/3/2021 for application number 17/162,956. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 appears to have the abstract accidentally appended to the end of the claim.  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/507,212; 62/514,900; 62/556,410; and 62/557,101, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 1, 11, 20 recite: “in accordance with a determination that a respective portion of the first swipe gesture occurs at a first portion of the first edge of the touch-sensitive display, displaying a plurality of controls for adjusting settings of the touch-sensitive display; and in accordance with a determination that the respective portion of the first swipe gesture occurs at a second portion of the first edge of the touch-sensitive display, displaying a plurality of recently received notifications.” This limitation is not disclosed in the provisional applications listed above. Furthermore, dependent claims 2-5, and 12-15 also have additional limitations that do not appear in the provisional applications listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010). 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “recently” in claims 1, 11, and 21 is a relative term which renders the claim indefinite. The term “recently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be a matter of opinion as how old a notification could be and still be “recently” received.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-9, 11-12, 15-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nan et al. (Pub. No. 2012/0304133) in view of Chaudhri (2014/0267103).

In reference to claim 1, Nan teaches a method (para. 0033), comprising: at an electronic device with a touch-sensitive display: detecting a first swipe gesture in a respective direction from a first edge of the touch-sensitive display; and in response to detecting the first swipe gesture from the first edge of the touch-sensitive display (swipe gesture at edge of display is detected, para. 0034-47, fig. 2): in accordance with a determination that a respective portion of the first swipe gesture occurs at a first portion of the first edge of the touch-sensitive display, … (if swipe starts from first region 602 of first edge, a first entity can be displayed, para. 0047-50, figs. 6-7); and in accordance with a determination that the respective portion of the first swipe gesture occurs at a second portion of the first edge of the touch-sensitive display, displaying …. (if swipe starts from second region 604 of first edge, a second entity can be displayed, para. 0047-50, figs. 6-7).
However, Nan does not teach displaying a plurality of controls for adjusting settings of the touch-sensitive display; displaying a plurality of recently received notifications.
Chaudhri teaches displaying a plurality of controls for adjusting settings of the touch-sensitive display (controls for adjusting settings of device, fig. 5CCC-5EEE, para. 0264-76); displaying a plurality of recently received notifications (plurality of recent notifications can be displayed, para. 0219-20, fig. 5AA).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the settings and notifications as taught by Chaudhri.
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the settings and notifications of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).
In reference to claim 2, Nan teaches the method of claim 1, wherein the first portion of the first edge of the touch-sensitive display is smaller than the second portion of the first edge of the touch-sensitive display
In reference to claim 5, Nan teaches the method of claim 1, wherein the plurality of controls for adjusting settings of the touch-sensitive display includes one or more controls that are responsive to inputs on the touch-sensitive display (controls are selectable by touch input for adjusting settings of device, fig. 5CCC-5EEE, para. 0264-76).
In reference to claim 6, Nan teaches the method of claim 1, the method further comprising: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display, displaying … (swipes can be made from different edges, like top and bottom, and in response, different entities / interfaces are displayed, para. 0047-49, 0053-58). 
However, Nan does not explicitly teach displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (Nan teaches a start menu in response to an edge swipe, but does not explicitly state or show it is a home screen with a plurality of application icons).
Chaudhri teaches displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (fig. 4A).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the home screen as taught by Chaudhri. The combination would have predictably resulted in the edge swipe of Nan displaying the home screen of Chaudhri: an edge swipe triggering display of a home screen is known in the art, see Shiplacoff et al. (Pub. No. 2010/0095240), fig. 1 and para. 0127. 

In reference to claim 7, Nan teaches the method of claim 1, the method further comprising: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display, displaying an application-switcher user interface that includes a plurality of representations of applications for selectively activating one of a plurality of applications represented in the application-switcher user interface (in response to edge gesture, application-selection interface is displayed for selecting one of a plurality of applications, para. 0049-58, fig. 7).
In reference to claim 8, Nan teaches the method of claim 1, the method further comprising: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display: in accordance with a determination that the second swipe gesture meets application-switcher-display criteria, displaying an application-switcher user interface that includes a plurality of representations of applications for selectively activating one of a plurality of applications represented in the application-switcher user interface (in response to edge gesture that meets one or more criteria for displaying an application-selection interface, the application-selection interface is displayed for selecting one of a plurality of applications, para. 0049-58, fig. 7); and in accordance with a determination that the second swipe gesture meets home-display criteria displaying …. (in response to a second swipe gesture meeting different criteria from the same edge of the screen, a start menu interface can be displayed, para. 0056).
However, Nan does not teach displaying a home screen user interface that includes a plurality of application launch icons that correspond to a plurality of applications (Nan teaches a start menu in response to an edge swipe, but does not explicitly state or show it is a home screen with a plurality of application icons).
Chaudhri teaches displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (fig. 4A).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the home screen as taught by Chaudhri. The combination would have predictably resulted in the edge swipe of Nan displaying the home screen of Chaudhri: an edge swipe triggering display of a home screen is known in the art, see Shiplacoff et al. (Pub. No. 2010/0095240), fig. 1 and para. 0127. 
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the home screen of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).
In reference to claim 9, Nan teaches the method of claim 8, wherein the second edge of the touch-sensitive display is opposite the first edge of the touch-sensitive display on the electronic device (edges can be opposites, like top and bottom or left and right, para. 0047-49, fig. 6).

In reference to claim 11, Nan teaches an electronic device, comprising: a touch-sensitive display; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (fig. 1): detecting a first swipe gesture in a respective direction from a first edge of the touch-sensitive display; and in response to detecting the first swipe gesture from the first edge of the touch-sensitive display (swipe gesture at edge of display is detected, para. 0034-47, fig. 2): in accordance with a determination that a respective portion of the first swipe gesture occurs at a first portion of the first edge of the touch-sensitive display, … (if swipe starts from first region 602 of first edge, a first entity can be displayed, para. 0047-50, figs. 6-7); and in accordance with a determination that the respective portion of the first swipe gesture occurs at a second portion of the first edge of the touch-sensitive display, displaying …. (if swipe starts from second region 604 of first edge, a second entity can be displayed, para. 0047-50, figs. 6-7).
However, Nan does not teach displaying a plurality of controls for adjusting settings of the touch-sensitive display; displaying a plurality of recently received notifications.
Chaudhri teaches displaying a plurality of controls for adjusting settings of the touch-sensitive display (controls for adjusting settings of device, fig. 5CCC-5EEE, para. 0264-76); displaying a plurality of recently received notifications (plurality of recent notifications can be displayed, para. 0219-20, fig. 5AA).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the settings and notifications as taught by Chaudhri.
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the settings and notifications of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).
In reference to claim 12, Nan teaches the electronic device of claim 11, wherein the first portion of the first edge of the touch-sensitive display is smaller than the second portion of the first edge of the touch-sensitive display (Nan teaches the size of the edge areas can be different sizes and 
In reference to claim 15, Nan teaches the electronic device of claim 11, wherein the plurality of controls for adjusting settings of the touch-sensitive display includes one or more controls that are responsive to inputs on the touch-sensitive display (controls are selectable by touch input for adjusting settings of device, fig. 5CCC-5EEE, para. 0264-76).
In reference to claim 16, Nan teaches the electronic device of claim 11, the one or more programs including instructions for: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display, displaying … (swipes can be made from different edges, like top and bottom, and in response, different entities / interfaces are displayed, para. 0047-49, 0053-58). 
However, Nan does not explicitly teach displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (Nan teaches a start menu in response to an edge swipe, but does not explicitly state or show it is a home screen with a plurality of application icons).
Chaudhri teaches displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (fig. 4A).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the home screen as taught by Chaudhri. The combination would have predictably resulted in the edge swipe of Nan displaying the home screen of Chaudhri: an edge swipe triggering display of a home screen is known in the art, see Shiplacoff et al. (Pub. No. 2010/0095240), fig. 1 and para. 0127. 

In reference to claim 17, Nan teaches the electronic device of claim 11, the one or more programs including instructions for: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display, displaying an application-switcher user interface that includes a plurality of representations of applications for selectively activating one of a plurality of applications represented in the application-switcher user interface (in response to edge gesture, application-selection interface is displayed for selecting one of a plurality of applications, para. 0049-58, fig. 7).
In reference to claim 18, Nan teaches the electronic device of claim 11, the one or more programs including instructions for: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display: in accordance with a determination that the second swipe gesture meets application-switcher-display criteria, displaying an application-switcher user interface that includes a plurality of representations of applications for selectively activating one of a plurality of applications represented in the application-switcher user interface (in response to edge gesture that meets one or more criteria for displaying an application-selection interface, the application-selection interface is displayed for selecting one of a plurality of applications, para. 0049-58, fig. 7); and in accordance with a determination that the second swipe gesture meets home-display criteria displaying …. (in response to 
However, Nan does not teach displaying a home screen user interface that includes a plurality of application launch icons that correspond to a plurality of applications (Nan teaches a start menu in response to an edge swipe, but does not explicitly state or show it is a home screen with a plurality of application icons).
Chaudhri teaches displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (fig. 4A).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the home screen as taught by Chaudhri. The combination would have predictably resulted in the edge swipe of Nan displaying the home screen of Chaudhri: an edge swipe triggering display of a home screen is known in the art, see Shiplacoff et al. (Pub. No. 2010/0095240), fig. 1 and para. 0127. 
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the home screen of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).
In reference to claim 19, Nan teaches the electronic device of claim 18, wherein the second edge of the touch-sensitive display is opposite the first edge of the touch-sensitive display on the electronic device (edges can be opposites, like top and bottom or left and right, para. 0047-49, fig. 6).

In reference to claim 21, Nan teaches a computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a touch-sensitive cause the electronic device to (fig. 1): detecting a first swipe gesture in a respective direction from a first edge of the touch-sensitive display; and in response to detecting the first swipe gesture from the first edge of the touch-sensitive display (swipe gesture at edge of display is detected, para. 0034-47, fig. 2): in accordance with a determination that a respective portion of the first swipe gesture occurs at a first portion of the first edge of the touch-sensitive display, … (if swipe starts from first region 602 of first edge, a first entity can be displayed, para. 0047-50, figs. 6-7); and in accordance with a determination that the respective portion of the first swipe gesture occurs at a second portion of the first edge of the touch-sensitive display, displaying …. (if swipe starts from second region 604 of first edge, a second entity can be displayed, para. 0047-50, figs. 6-7).
However, Nan does not teach displaying a plurality of controls for adjusting settings of the touch-sensitive display; displaying a plurality of recently received notifications.
Chaudhri teaches displaying a plurality of controls for adjusting settings of the touch-sensitive display (controls for adjusting settings of device, fig. 5CCC-5EEE, para. 0264-76); displaying a plurality of recently received notifications (plurality of recent notifications can be displayed, para. 0219-20, fig. 5AA).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the settings and notifications as taught by Chaudhri.
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the settings and notifications of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nan et al. (Pub. No. 2012/0304133) in view of Chaudhri (2014/0267103) as applied to claims 1 and 11 above, and in further view of Chen et al. (Pub. No. 2020/0374382).

In reference to claim 3, Nan teaches the method of claim 1, wherein prior to detecting the first swipe gesture, one or more status indicators are displayed within the first portion of the first edge of the touch- sensitive display, the method further comprising: in response to detecting the first swipe gesture from the first edge of the touch-sensitive display: in accordance with a determination that a respective portion of the first swipe gesture occurs at the first portion of the first edge of the touch-sensitive display … (if swipe starts from first region 602 of first edge, a first entity can be displayed, para. 0047-50, figs. 6-7).
However, Nan and Chaundhri do not teach changing a position of the one or more status indicators according to movement of the first swipe gesture from the first edge of the touch-sensitive display.
Chen teaches changing a position of the one or more status indicators according to movement of the first swipe gesture from the first edge of the touch-sensitive display (when the user expands status bar by inputting a “drop down” operation, which is a swipe, the status icons can also move downward, see fig. 16(b), para. 0116-17).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaundhri, and Chen before the earliest effective filing date, to modify the interface as disclosed by Nan to include the status indicators as taught by Chen.
One of ordinary skill in the art would have been motivated to modify the interface of Nan to include the status indicators of Chen because the interface can help accommodate terminals that have an irregular display shape that increase the screen to body ratio (Chen, para. 0002-06).
	
In reference to claim 13, Nan teaches the electronic device of claim 11, wherein prior to detecting the first swipe gesture, one or more status indicators are displayed within the first portion of the first edge of the touch- sensitive display, and the one or more programs include instructions for: in response to detecting the first swipe gesture from the first edge of the touch-sensitive display: in accordance with a determination that a respective portion of the first swipe gesture occurs at the first portion of the first edge of the touch-sensitive display … (if swipe starts from first region 602 of first edge, a first entity can be displayed, para. 0047-50, figs. 6-7).
However, Nan and Chaundhri do not teach changing a position of the one or more status indicators according to movement of the first swipe gesture from the first edge of the touch-sensitive display.
Chen teaches changing a position of the one or more status indicators according to movement of the first swipe gesture from the first edge of the touch-sensitive display (when the user expands status bar by inputting a “drop down” operation, which is a swipe, the status icons can also move downward, see fig. 16(b), para. 0116-17).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaundhri, and Chen before the earliest effective filing date, to modify the interface as disclosed by Nan to include the status indicators as taught by Chen.
One of ordinary skill in the art would have been motivated to modify the interface of Nan to include the status indicators of Chen because the interface can help accommodate terminals that have an irregular display shape that increase the screen to body ratio (Chen, para. 0002-06).


Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nan et al. (Pub. No. 2012/0304133) in view of Chaudhri (2014/0267103) and Chen et al. (Pub. No. 2020/0374382) as applied to claims 3 and 13 above, and in further view of Vranjes et al. (Pub. No. 2016/0189328).

In reference to claim 4, Chen teaches the method of claim 3, wherein the one or more status indicators displayed prior to detecting the first swipe gesture includes at least a first status indicator and a second status indicator…(see reception, 4G, and battery status indicators in fig. 16(b)).
However, Nan, Chaudhri, and Chen do not teach wherein changing a position of the one or more status indicators includes adding display of at least a third status indicator to the one or more status indicators.
Vranjes teaches wherein changing a position of the one or more status indicators includes adding display of at least a third status indicator to the one or more status indicators (when status indicator area is expanded, new status indicators can also be displayed, para. 0121-25, fig. 13). 
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaundhri, Chen, and Vranjes before the earliest effective filing date, to modify the status icons as disclosed by Chen to include the new icon as taught by Vranjes.
One of ordinary skill in the art would have been motivated to modify the status icons of Chen to include the new icon of Vranjes because the user could view further status information about the device (Vranjes, para. 0123).

In reference to claim 14, Chen teaches the electronic device of claim 13, wherein the one or more status indicators displayed prior to detecting the first swipe gesture includes at least a first status indicator and a second status indicator…(see reception, 4G, and battery status indicators in fig. 16(b)).
However, Nan, Chaudhri, and Chen do not teach wherein changing a position of the one or more status indicators includes adding display of at least a third status indicator to the one or more status indicators.
wherein changing a position of the one or more status indicators includes adding display of at least a third status indicator to the one or more status indicators (when status indicator area is expanded, new status indicators can also be displayed, para. 0121-25, fig. 13). 
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaundhri, Chen, and Vranjes before the earliest effective filing date, to modify the status icons as disclosed by Chen to include the new icon as taught by Vranjes.
One of ordinary skill in the art would have been motivated to modify the status icons of Chen to include the new icon of Vranjes because the user could view further status information about the device (Vranjes, para. 0123).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nan et al. (Pub. No. 2012/0304133) in view of Chaudhri (2014/0267103) as applied to claims 1 and 11 above, and in further view of Chaudhri or “Chaudhri II” (Pub. No. 2011/0252381).

In reference to claim 10, Nan and Chaudhri do not teach the method claim 1, the method further comprising: while displaying the plurality of controls for adjusting settings of the touch-sensitive display, wherein the plurality of controls includes a first control for adjusting a first setting of the touch-sensitive display but does not include a second control for adjusting a second setting of the touch-sensitive display: detecting a third swipe gesture in a respective direction across the plurality of controls for adjusting settings of the touch-sensitive display; and in response to detecting the third swipe gesture: ceasing to display the first control for adjusting the first setting of the touch-sensitive display in the plurality of controls for adjusting settings of the touch- sensitive display; and displaying the second control for adjusting the second setting of the touch-sensitive display in the plurality of controls for adjusting settings of the touch-sensitive display.
the method claim 1, the method further comprising: while displaying the plurality of [icons] of the touch-sensitive display, wherein the plurality of [icons] includes a first [icons] for but does not include a [icons]: detecting a third swipe gesture in a respective direction across the plurality of [icons]; and in response to detecting the third swipe gesture: ceasing to display the first [icons]; and displaying the second [icons] (see figs. 5E-5G, para. 0218-19: user can swipe between pages of icons, including selectable settings icons, para. 0224).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaudhri,  and Chaudhri II before the earliest effective filing date, to modify the controls as disclosed by Chaudhri to include the pages as taught by Chaudhri II in order to obtain swiping to cease displaying a first control for adjusting a first setting, and displaying a second control for adjusting a second setting.
One of ordinary skill in the art would have been motivated to modify the controls of Chaudhri to include the pages of Chaudhri II because it would the controls to be displayed at a larger size, so users can more easily see the controls (see Reeves et al., Pub. No. 2012/0124245, at para. 0035-35).

In reference to claim 20, Nan and Chaudhri do not teach the electronic device of claim 11, the one or more programs including instructions for: while displaying the plurality of controls for adjusting settings of the touch-sensitive display, wherein the plurality of controls includes a first control for adjusting a first setting of the touch-sensitive display but does not include a second control for adjusting a second setting of the touch-sensitive display: detecting a third swipe gesture in a respective direction across the plurality of controls for adjusting settings of the touch-sensitive display; and in response to detecting the third swipe gesture: ceasing to display the first control for adjusting the first setting of the touch-sensitive display in the plurality of controls for adjusting settings of the touch- sensitive display; and displaying the second control for adjusting the second setting of the touch-sensitive display in the plurality of controls for adjusting settings of the touch-sensitive display.
the electronic device of claim 11, the one or more programs including instructions for: while displaying the plurality of [icons] of the touch-sensitive display, wherein the plurality of [icons] includes a first [icons] for but does not include a [icons]: detecting a third swipe gesture in a respective direction across the plurality of [icons]; and in response to detecting the third swipe gesture: ceasing to display the first [icons]; and displaying the second [icons] (see figs. 5E-5G, para. 0218-19: user can swipe between pages of icons, including selectable settings icons, para. 0224).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaudhri,  and Chaudhri II before the earliest effective filing date, to modify the controls as disclosed by Chaudhri to include the pages as taught by Chaudhri II in order to obtain swiping to cease displaying a first control for adjusting a first setting, and displaying a second control for adjusting a second setting.
One of ordinary skill in the art would have been motivated to modify the controls of Chaudhri to include the pages of Chaudhri II because it would the controls to be displayed at a larger size, so users can more easily see the controls (see Reeves et al., Pub. No. 2012/0124245, at para. 0035-35).

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174